DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the plurality of reflective screen portions" in last line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

Claims 2-12 and 15-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2017156452.
As to claim 2, JP 2017156452 discloses the claimed subject matter, including an optical shape layer (12, Figs. 1-3, paragraphs 0006, 0017) that has optical transparency (paragraph 0016) and a plurality of unit optical shapes (121, Figs. 2, 3, 7, paragraphs 0006, 0017) arranged on a rear surface side; and a reflective layer (13,  Figs. 1-3, paragraphs 0006, 0015, 0021, 0022, 0025, 0027-0030) that is provided on at least part of each unit optical shape to reflect some of incident light and transmit at least some of the remaining incident light, wherein a light diffusing action in a direction in which the unit optical shapes arc arranged is greater than a light diffusing action in directions orthogonal to the arrangement direction (Fig. 7, paragraphs 0023, 0027, 0038, 0043, 0064).
As to claim 3, the claimed limitation is dislsocsed by JP 2017156452 (paragraph 0027).
As to claim 4, JP 2017156452 discloses the claimed subject matter, including an optical shape layer (12, Figs. 1-4, paragraphs 0006, 0017) that has optical transparency (paragraph 0016) and a plurality of unit optical shapes (121, Figs. 2-4, 7, paragraphs 0006, 0017) arranged on a rear surface side; and a reflective layer (13,  Figs. 1-4, paragraphs 0006, 0015, 0021, 0022, 0025, 0027-0030) that is provided on at least part of each unit optical shape to reflect some of incident light and transmit at least some of the remaining incident light, wherein the optical shape layer (121, Figs. 2, 4, 7, paragraphs 0018, 0062) has a first surface (121a) onto which the image light is incident, a second surface (121b) that faces the first surface, and a connection surface (a surface is connecting 121a and 121b, Figs. 2, 4, 7, paragraphs 0018, 0062) configured by a curved surface that connects the first surface and the second surface.

As to claim 6, the claimed limitation is disclosed by JP 2017156452 (paragraphs 0025, 0026). 
As to claim 7, the claimed limitation is disclosed by JP 2017156452 (paragraphs 0025, 0027, 0038, 0043, 0064).
As to claim 8, the claimed limitation is disclosed by JP 2017156452 (paragraphs 0006, 0025). 
As to claim 9, JP 2017156452 discloses the claimed subject matter, including an optical shape layer (12, Figs. 1-4, paragraphs 0006, 0017) that has optical transparency (paragraph 0016) and a plurality of unit optical shapes (121, Figs. 2-4, 7, paragraphs 0006, 0017) arranged on a rear surface side; and a reflective layer (13,  Figs. 1-4, paragraphs 0006, 0015, 0021, 0022, 0025, 0027-0030) that is provided on at least part of each unit optical shape to reflect some of incident light and transmit at least some of the remaining incident light, wherein 50 < αv < 450 is satisfied, wherein αV is the average of the absolute values of +αV1 and -αV2, wherein +αV1 and -αV2 are respectively amounts of angle change from an exit angle at which the reflected light from the reflective screen has a peak luminance to exit angles at which the luminance becomes 1/2 in the direction in which the unit optical shapes are arranged (paragraph 0047, a ½ angle α satisfies 50 < αv < 200 (falling within the range of  50 < αv < 450)).
As to claim 10, JP 2017156452 discloses the claimed subject matter, including an optical shape layer (12, Figs. 1-4, paragraphs 0006, 0017) that has optical transparency (paragraph 0016) and a plurality of unit optical shapes (121, Figs. 2-4, 7, paragraphs 0006, 0017) arranged on a rear surface side; and a reflective layer (13,  Figs. 1-4, paragraphs 0006, 0015, 0021, 0022, 0025, 
As to claim 11, the claimed limitation is disclosed by JP 2017156452 (paragraphs 0059, 0025).
As to claims 12 and 15, the claimed limitations are disclosed by JP 2017156452 (Fig. 1, paragraphs 0014, 0016, 0033-0035).
As to claim 16, JP 2017156452 discloses the claimed subject matter, including an optical shape layer (12, Figs. 1-4, paragraphs 0006, 0017) that has optical transparency (paragraph 0016) and a plurality of unit optical shapes (121, Figs. 2-4, 7, paragraphs 0006, 0017) arranged on a rear surface side; and a reflective layer (13,  Figs. 1-4, paragraphs 0006, 0015, 0021, 0022, 0025, 0027-0030) that is provided on at least part of each unit optical shape to reflect some of incident light and transmit at least some of the remaining incident light, and a light control layer that enables the transmittance of the light control layer to be changed and is provided, in the thickness direction of the reflective screen, closer to the rear surface side than the reflective layer (50, 51, 11, 15, Fig. 1, paragraphs 0014, 0016, 0033-0035), wherein the light control layer includes a photosensitive substance, wherein the transmittance of the photosensitive substance changes by the photosensitive substance receiving ultraviolet rays as excitation light, and 
As to claim 17, the claimed limitation is inherently disclosed by JP 2017156452 (Fig. 1, paragraphs 0014, 0016, 0033-0035, 0039, 0040, 0049, 0059).
As to claim 18, JP 2017156452 discloses the claimed subject matter, including an optical shape layer (12, Figs. 1-4, paragraphs 0006, 0017) that has optical transparency (paragraph 0016) and a plurality of unit optical shapes (121, Figs. 2-4, 7, paragraphs 0006, 0017) arranged on a rear surface side; and a reflective layer (13,  Figs. 1-4, paragraphs 0006, 0015, 0021, 0022, 0025, 0027-0030) that is provided on at least part of each unit optical shape to reflect some of incident light and transmit at least some of the remaining incident light, wherein the reflective layer is formed in a plurality of island shapes at positions on the unit optical shapes where the image light is incident (paragraph 0062, “the unit optical shapes 121 and 221 may be polygonal shapes formed by a plurality of three or more surfaces … may be formed on at least a part of inclined surfaces 121 and 221”).
As to claim 19, the claimed limitation is disclosed by JP 2017156452 (abstract, paragraph 0029).
As to claims 20 and 21, the claimed limitations are disclosed by JP 2017156452 (paragraph 0017).
As to claim 22, the claimed limitation is disclosed by JP 2017156452 (paragraph 0031).
As to claim 23, the claimed limitation is disclosed by JP 2017156452 (paragraph 0033).
As to claim 24, JP 2017156452 discloses the claimed subject matter, including an optical shape layer (12, Figs. 1-4, paragraphs 0006, 0017) that has optical transparency (paragraph 0016) and a plurality of unit optical shapes (121, Figs. 2-4, 7, paragraphs 0006, 0017) arranged on a 
As to claim 25, the claimed limitation is disclosed by JP 2017156452 (Fig. 1).

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2004198931.
As to claim 18, JP 2004198931 discloses the claimed subject matter, including an optical shape layer (21, Figs. 1, 2, 5, paragraphs 0018-0023) that has optical transparency  and a plurality of unit optical shapes (21a) arranged on a rear surface side; and a reflective layer (T, R,  Figs. 1, 2, 5, paragraphs 0018- 0023) that is provided on at least part of each unit optical shape to reflect some of incident light and transmit at least some of the remaining incident light (paragraphs 0022, 0023)), wherein the reflective layer is formed in a plurality of island shapes at positions on the unit optical shapes where the image light is incident (paragraphs 0022, 0023, Fig. 5).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017156452 in view of JP 2017090617.
	As to claims 13 and 14, JP 2017156452 teaches a light control layer except of the light control material is liquid crystals with dichroic pigments.  However, JP 2017090617 (paragraphs 0025-0038) cited as a well-known example discloses an optically transparent reflective screen wherein a layer of a liquid crystal light-modulating material, a layer having a non-electrical polarization function, etc., is provided on a rear-surface side relative to a reflective layer to change transmittance, and thus this feature was well known.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to easily conceive of providing a layer of the well-known liquid-crystal light-modulating material with dichroic pigment, etc., as an alternative to the light control layer of JP 2017-211454 to change transmittance in order to reduce the influence of the external interference light.	

Response to Arguments
Applicant's arguments filed 12/28/21 have been fully considered but they are not persuasive.
With respect to claim 18, applicant states that the reflective layers in JP 2004198931 are not considered to correspond to the island shapes recited in claim 18 (a structure including an infinite number of isolated islands), the examiner disagrees with that statement.  In Fig. 5, paragraphs 0022 and 0023, it clearly discloses a plurality of island shapes, since JP 2004198931 teaches forming gaps between diffusion reflection parts R and gaps between the diffusion transmission parts T.  In addition, it is noted that the features upon which applicant relies (“infinite number”) is not recited in the rejected claim and not disclosed in the specification.  Therefore, the rejection is maintained.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sherrie Hsia whose telephone number is (571)272-7347.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any response to this action should be mailed to:

Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450

Or faxed to:
		(571) 273-8300


Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Customer Service Office whose telephone number is 571-272-1000.




/SHERRIE HSIA/Primary Examiner
Art Unit 2422                                                                                                                                                                                                        



SH
March 22, 2022